DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/120,745 filed on December 14th, 2020. Claims 1-19 are pending.

Election/Restriction
Applicant elects species I without traverse in response to the restriction requirement mailed July 28th, 2021.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27th, 2021.

Priority
Examiner acknowledges the Applicant's claim to priority of provisional applications 62/520,923 and 62/684,836; however, these are not the provisional applications claimed on application PCT/EP2019/025182. Please submit a corrected Application Data Sheet with provisional applications 62/748,333 and 62/684,886. Also, please submit a replacement specification with these changes as well.

Claim Objections
	Regarding Claim 10, please change the recitation of “wherein the high permeable material” to - - wherein the [[high]] low magnetic permeable material - - as this feature is previously referred to in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2015/0133254), in view of Nekado et al. (US 6,668,996), hereinafter Nekado.

Regarding Claim 1, Fox teaches a position detection device (Fig. 1, “sensor” 60) configured for use with a locking differential (“differential” 10), 
the position detection device (60) configured to determine a position of an armature (“armature” 46) in relation to a stator (“stator” 38), 
the stator (38) having a primary coil (“electromagnetic coil” 40) that defines a primary coil axis (the rotational axis through “side gear” 22), 
the armature (46) moving relative to the stator (38) between engaged and disengaged positions corresponding to the locking differential (10) being in a locked and unlocked state ([0012] - “The actuator 36 includes a sensor 60 attached to the flange 16 of the gear case 12 and disposed opposite the target flange 58 of the armature 46 to sense when the differential 10 is locked or unlocked based on the axial position of the armature 46. The sensor 60 is a contact sensor. The lock plate 34 is biased toward the non-actuated, "unlocked" mode by a return spring 62 such as a wave spring. It should be appreciated that other types of sensors may be used such as non-contact sensors, for example, Hall Effect or proximity sensors”). 
Fox does not teach “the position detection device comprising: a secondary coil disposed proximate to the primary coil, wherein the secondary coil defines a secondary coil axis; and wherein the secondary coil is positioned such that the primary and secondary coil axes are offset and parallel, the secondary coil configured to determine a change in inductance based on movement of the armature, the change in inductance indicative of a change in position of the armature relative to the stator”.
Nekado teaches a position detection device (Fig. 6, “sensors” 24) comprising: 
a secondary coil (24) disposed proximate to a primary coil (“exciting coil” 22), 
wherein the secondary coil (24) defines a secondary coil axis (through the center of 24); and 
wherein the secondary coil (24) is positioned such that a primary (through the rotational axis) and secondary coil axes are offset and parallel (see Fig. 6), 
the secondary coil (Fig. 5, 24) configured to determine a change in inductance based on movement of an armature (“armature” 23), the change in inductance indicative of a change in position of the armature (23) relative to a stator (“clutch core” 21; col. 9, line 3 - “The sensor coil 26.sub.La is connected with the high-frequency driving circuit 27.sub.La and the impedance detecting circuit 28.sub.La, as shown in FIG. 7. The magnetic flux in the magnetic circuit including the clutch core 21.sub.L and the armature 23.sub.L is measured by the sensor 24.sub.L the high-frequency driving circuit 27.sub.La and the impedance detecting circuit 28.sub.La”).
Nekado also teaches “It is an object of the present invention to provide an electromagnetic clutch in which the attracting force of an armature to a core can be accurately controlled even when the core and the armature are not parallel to each other” (col. 1, line 62).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the sensor taught by Fox with the sensor taught by Nekado, such that “the position detection device comprising: a secondary coil disposed proximate to the primary coil, wherein the secondary coil defines a secondary coil axis; and wherein the secondary coil is positioned such that the primary and secondary coil axes are offset and parallel, the secondary coil configured to determine a change in inductance based on movement of the armature, the change in inductance indicative of a change in position of the armature relative to the stator”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of accurately controlling the locking differential taught by Fox. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 2, Fox and Nekado teach the position detection device of claim 1, 
Fox teaches wherein the primary coil (Fig. 1, 40) is disposed within a boundary of the stator (38).  

Regarding Claim 3, Fox and Nekado teach the position detection device of claim 2, 
Fox teaches wherein the stator (Fig. 1, 38) defines a housing (see Fig. 1), 
the primary (40) and secondary coils (taught by Nekado) being disposed within the housing (38; see Fig. 1 of Fox and Fig. 6 of Nekado).  

Claim 4, Fox and Nekado teach the position detection device of claim 1, 
Nekado teaches wherein the secondary coil (Fig. 5, 24) can determine (i) when the primary coil (taught by Fox) is on and (ii) when the primary coil (taught by Fox) is off (Abstract - “Two sensors are provided on a clutch core. Sensor coils are driven at a high frequency by a high-frequency driving circuit. As the sensors sense a magnetic flux of a magnetic circuit including the clutch core and an armature, the impedance of the sensor coils changes. In accordance with the outputs from the sensor coils at this point, an impedance detecting circuit detects the impedance of the sensor coils. Then, an impedance combining circuit combines the impedance of the sensor coils. On the basis of the combined impedance, a current control circuit controls a current supplied to an exciting coil. Thus, the attracting force of the armature to the core excited by the exciting coil is controlled”).  

Regarding Claim 5, Fox and Nekado teach the position detection device of claim 4, 
Fox teaches further comprising a primary coil status indicator (not shown) that indicates an energized state of the primary coil (Fig. 1, 40; [0016] - “For example, when, say the vehicle is at rest, the driver simply manually activates a switch or button (not shown), such as a simple momentary-type "on/off" toggle or rocker switch or push button, mounted to a dash or console (not shown) of the vehicle. In this way, an electric circuit (not shown) is closed, thereby turning on current in the circuit and a lamp (not shown) located in or near the toggle switch or push button to indicate to the driver that the differential is actuated”).  

Regarding Claim 6, Fox and Nekado teach the position detection device of claim 4, 


Regarding Claim 7, Fox and Nekado teach the position detection device of claim 6, 
Fox teaches further comprising a locked status indicator (not shown) that indicates whether the armature (Fig. 1, 46) is locked or unlocked (see [0016]).  

Regarding Claim 11, Fox and Nekado teach the position detection device of claim 1, 
Nekado teaches wherein the primary coil (Fig. 6, 22) defines a primary coil outer diameter (see Fig. 6) and the secondary coil (24) defines a secondary coil outer diameter (see Fig. 6), 
the secondary coil outer diameter (24) being at least less than half of the primary coil outer diameter (22; the outer diameter of 24 is clearly less than half the outer diameter of 22).  

Regarding Claim 12, Fox and Nekado teach the position detection device of claim 11, 
Nekado teaches wherein the secondary coil outer diameter (Fig. 6, 24) is less than one-third of the primary coil outer diameter (22; the outer diameter of 24 is clearly less than one-third the outer diameter of 22).  

Regarding Claim 13, Fox and Nekado teach the position detection device of claim 12, 
.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2015/0133254), in view of Nekado (US 6,668,996), and in view of Schrand (US 6,902,506).

Regarding Claim 8, Fox and Nekado teach the position detection device of claim 1. 
Fox and Nekado do not teach “wherein the armature is mechanically coupled to a housing of the locking differential with a retaining clip”.
Schrand teaches an armature (Fig. 2, “armature” 50) is mechanically coupled to a housing (“differential case” 14) of a locking differential with a retaining clip (“retaining ring” 64; col. 5, line 6 - “retaining ring 64 is attached to the differential case 14 for retaining the push rod 62 in the outlet passage 54. A preload spring 66 is operatively disposed between the retaining ring 64 and the armature 50 for urging the push rod 62 toward a preload position in the outlet passage 54”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Fox and Nekado with the retaining clip taught by Schrand, such that “wherein the armature is mechanically coupled to a housing of the locking differential with a retaining clip”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of precisely maintaining the axial position of the armature taught by Fox.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2015/0133254), in view of Nekado (US 6,668,996), in view of Schrand (US 6,902,506), and in view of Mautino et al (US 5,361,917), hereinafter Mautino.

Regarding Claims 9-10, Fox, Nekado and Schrand teach the positon detection device of claim 8. 
Fox, Nekado and Schrand do not teach “wherein the retaining clip is formed of low magnetic permeable material… wherein the high permeable material comprises 302 stainless steel”.
Mautino teaches “The retaining clip 10 is preferably made of corrosion resistant spring wire material such as ASTM 302 stainless steel” (col. 5, line 68).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the retaining clip taught by Schrand using the material taught by Mautino, such that “wherein the retaining clip is formed of low magnetic permeable material… wherein the high permeable material comprises 302 stainless steel”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the retaining clip taught by Schrand with a corrosion-resistant material.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Brumberger (US 2015/0136559), Iwazaki (US 7,002,444), Kuroda (US 6,041,904), Yamamoto (US 7,059,453), Creech (US 11,118,665) and Nofzinger (US 7,357,749) listed in the attached "Notice of References Cited" disclose similar electromagnetic clutches comprising armature position sensors related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659